         Case 3:18-mj-00279-JGM Document 6-1 Filed 04/23/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 IN RE: GRAND JURY SUBPOENA                                        Case No. 3:18MJ279
                                                                   (JGM)

                                                                   April 23, 2020


                                            ORDER

       A motion having been made on April 23, 2020, by the United States of America to (1)

unseal the case and nondisclosure order (Docket No. 2), (2) continue sealing the application for

order of nondisclosure (Docket No. 1) but permit the government to file a redacted version of the

same as a publicly available document, and (3) strike the motion to seal case (Docket No. 3) and

the order granting the motion to seal case (Docket No. 4) from this docket because these

documents do not pertain to this case. The Court unseals the case and Docket No. 2, and finds

that the continued sealing of the unredacted application for order of nondisclosure (Docket No.

1) is supported by a clear and compelling reason, to wit, the unsealing of the unredacted Docket

No. 1 would disclose the nature and details of a grand jury investigation. Furthermore, the Court

strikes Docket No. 3 and Docket No. 4 from the docket.



SO ORDERED.

Dated: _________________, 2020
New Haven, Connecticut
                                             ____________________________________
                                             HONORABLE JOAN G. MARGOLIS
                                             UNITED STATES MAGISTRATE JUDGE
         Case 3:18-mj-00279-JGM Document 6-1 Filed 04/23/20 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I hereby certify that on April 23, 2020, a copy of the foregoing MOTION TO UNSEAL
CASE AND DOCUMENT, CONTINUE SEALING, FILE A REDACTED DOCUMENT, AND
STRIKE DOCUMENTS FROM DOCKET was filed electronically and served by mail on
anyone unable to accept electronic filing. Notice of this filing will be sent by email to all parties
by operation of the Court’s electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing
through the Court’s CM/ECF System.


                                              /s/ David T. Huang
                                              David T. Huang
                                              Assistant United States Attorney
